   Case 1:21-cv-00926-LPS Document 1 Filed 06/29/21 Page 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


           Digital Cache, LLC,                               Case No.

                 Plaintiff,                                  Patent Case

                 v.                                          Jury Trial Demanded

           NetApp, Inc.,

                 Defendant.



                                 COMPLAINT FOR PATENT INFRINGEMENT

         1.     Plaintiff Digital Cache, LLC (“Plaintiff”), through its attorneys, complains of

NetApp, Inc. (“Defendant”), and alleges the following:

                                                 PARTIES

         2.     Plaintiff Digital Cache, LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 555 Republic Dr, 2nd Floor, Plano,

Texas 75074.

         3.     Defendant NetApp, Inc. is a corporation organized and existing under the laws of

Delaware that maintains an established place of business at 3060 Olsen Drive, San Jose CA

95128.

                                              JURISDICTION

         4.     This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

         5.     This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).


                                                 1
   Case 1:21-cv-00926-LPS Document 1 Filed 06/29/21 Page 2 of 4 PageID #: 2




        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                    VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

an established place of business in this District. In addition, Defendant has committed acts of

patent infringement in this District, and Plaintiff has suffered harm in this district.

                                               PATENT-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,851,015 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                              THE ’015 PATENT

        9.      The ’015 Patent is entitled “Method of overwriting data in nonvolatile memory

and a control apparatus used for the method,” and issued 2005-02-01. The application leading to

the ’015 Patent was filed on 2002-05-20. A true and correct copy of the ’015 Patent is attached

hereto as Exhibit 1 and incorporated herein by reference.

                              COUNT 1: INFRINGEMENT OF THE ’015 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.

        11.     Direct Infringement. Defendant directly infringed one or more claims of the

’015 Patent in at least this District by making, using, offering to sell, selling and/or importing,

without limitation, at least the Defendant products identified in the charts incorporated into this
                                                 2
   Case 1:21-cv-00926-LPS Document 1 Filed 06/29/21 Page 3 of 4 PageID #: 3




Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’015 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’015 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’015 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.

        12.     Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’015 Patent Claims, by having its employees internally test and use these

Exemplary Products.

        13.     Exhibit 2 includes charts comparing the Exemplary ’015 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’015 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’015 Patent Claims.

        14.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        15.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        16.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’015 Patent is valid and enforceable




                                                     3
  Case 1:21-cv-00926-LPS Document 1 Filed 06/29/21 Page 4 of 4 PageID #: 4




      B.     A judgment that Defendant has infringed directly one or more claims of the ’015

             Patent;

      C.     An accounting of all damages not presented at trial;

      D.     A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

             for Defendant's past infringement at least with respect to the ’015 Patent.

      E.     And, if necessary, to adequately compensate Plaintiff for Defendant's

             infringement, an accounting:

              i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                   and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                   that it incurs in prosecuting this action;

             ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                   this action; and

            iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                   deems just and proper.

Dated: June 29, 2021                         Respectfully submitted,

                                             GAWTHROP GREENWOOD, PC

                                             /s/ David W. deBruin (#4846)
                                             David W. deBruin (#4846)
                                             3711 Kennett Pike, Suite 100
                                             Wilmington, DE 19807
                                             (302) 777-5353
                                             ddebruin@gawthrop.com

                                             Isaac Rabicoff
                                             Rabicoff Law LLC
                                             5680 King Centre Dr., Suite 645
                                             Alexandria, VA 22315
                                             isaac@rabilaw.com
                                             Counsel for Plaintiff
                                             Digital Cache, LLC
                                                4
